 

Exhibit 10.6

 

AMENDMENT TO Equity Pledge Agreement

 

This AMENDMENT TO EQUITY PLEDGE AGREEMENT (this “Amendment”) is made as of this
30th day of October, 2019 (the “Effective Date”), by and among:

 

 

Party A: One Belt One Network Holdings Limited, with registered address at
Vistra Corporate Service Centre, Wickhams Cay II, Road Town, Tortola, British
Virgin Islands, VG1110; and

 

Party B: Ratanaphon Wongnapachant, at No. 8/5 Soi Patanakarn 30, Patanakarn
Road, Suan Luang Sub-District, Suan Luang District, Bangkok, Thailand

 

Party C: 

OBON Corporation Company Limited, with registered address at 121/34,
Ratchadaphisek Road, Din Daeng Sub-district, din Daeng District, Bangkok,
Thailand.

  

(Party B is referred to as “Pledgor” hereinafter; Party A is referred to as
“Pledgee” hereinafter; and either the Pledgors or the Pledgee is individually
referred to as a “Party” and collectively referred to as the “Parties”.)

 

WHEREAS, Parties entered into an Equity Pledge Agreement on June 4, 2019 (the
“Agreement”); and

 

WHEREAS, Parties desire to amend the Agreement to correct the issued share
numbers of Thai Company and shares owned by the Pledgor in the Thai Company as
of the date of the Agreement; and

 

WHEREAS, capitalized terms in this Amendment that are not otherwise defined have
the meanings given those terms in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.The Item 1 under Whereas shall be amended and restated in its entirety to read
as follows:

 

OBON Corporation Company Limited (“Thai Company”) is a company duly incorporated
and validly existing under the laws of Thailand with the registered share
capital of 1,000,000 Baht, divided into 100,000 shares as of the date of the
Agreement.

 

2.The Item 2 under Whereas shall be amended and restated in its entirety to read
as follows:       The Pledgor holds 98,000 shares of Thai Company (the “Shares”)
as of the date of the Agreement.

 



2.Except as expressly amended hereby, the Agreement continues in full force and
effect.

 

[signature page follows]



 

 

 



 

(Signature Page to the Amendment to Equity Pledge Agreement)

 

IN WITNESS THEREOF, each Party has signed or caused its
authorized representative to sign this Amendment as of the date first written
above.

 

Party A: One Belt One Network Holdings Limited           /s/Wai Hok Fung  [Seal]
  By: Wai Hok Fung       Director                     Party B: Pledgor          
/s/ Ratanaphon Wongnapachant     By: Ratanaphon Wongnapachant                  
  Party C: OBON Corporation Company Limited             /s/ Ratanaphon
Wongnapachant [Seal]   By: Ratanaphon Wongnapachant       Director    

 



 



 

 

 